Filed 9/16/22 Dancler v. City of Los Angeles CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 JOHN DANCLER,                                             B310775

           Plaintiff and Appellant,                        (Los Angeles County
                                                           Super. Ct. No. 20STCV25281)
           v.

 CITY OF LOS ANGELES,

          Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard Fruin, Judge. Affirmed.
      John Dancler, in pro. per., for Plaintiff and Appellant.
      Michael N. Feuer, City Attorney, Scott Marcus, Chief
Assistant City Attorney, Blithe S. Bock, Managing Assistant City
Attorney, and Shaun Dabby Jacobs, Deputy City Attorney for
Defendant and Respondent.



                                 _______________________
                        INTRODUCTION

       In 2011 John Dancler was terminated for misconduct from
his job as a traffic officer with the City of Los Angeles
Department of Transportation (City or LADOT). Dancler was
discharged after a video, which became public, showed Dancler
fondling an adult film actress while he was on duty. He
unsuccessfully sought to overturn his termination through a
petition for writ of mandate. Several years later Dancler filed a
lawsuit against the City alleging he did not receive due process in
his termination proceedings. The superior court sustained the
City’s demurrer to Dancler’s operative complaint without leave to
amend, and Dancler appealed. We affirm.

         FACTUAL AND PROCEDURAL HISTORY

      A.     Dancler’s Termination for Misconduct
      The City employed Dancler as a traffic officer beginning in
1988. In March 2008, while on duty and in uniform, Dancler
groped the bare breasts of an adult video actress and spanked her
bare buttocks. She also straddled him. The incident was
captured on video and was posted on the internet.
      In April 2011 the City learned about the incident and the
existence of the video after a local television reporter raised
questions about Dancler’s behavior in the video.
LADOT conducted an investigation and served Dancler with a
notice of discharge, effective July 18, 2011. According to the
notice, Dancler was discharged for “Misconduct on the job (and in
uniform) unfavorably reflecting on City employees when you
engaged in indecent acts including groping the bare breasts,




                                2
spanking the bare buttocks, and being straddled by an adult
video actress in public on or about March 2008.”
      An administrative disciplinary hearing was held pursuant
to Skelly v. State Personnel Board (1975) 15 Cal.3d 194. The
hearing committee recommended Dancler’s discharge reasoning
that Dancler’s job enforcing parking laws was a high-profile
public position that required good judgment and integrity. The
committee also noted Dancler had received other disciplinary
actions during his 20-year career, including one 5-day suspension
and one 15-day suspension.

      B.     Dancler’s Administrative Appeal, Writ Petition and
             Prior Appeal
       Dancler appealed the termination decision to the City of
Los Angeles Civil Service Commission. In January 2012 an
administrative hearing was conducted. In April 2012 the hearing
examiner issued a report finding Dancler committed misconduct
and recommended his discharge be sustained. The Civil Service
Commission sustained Dancler’s discharge and denied his
subsequent demand for reinstatement.
       Dancler filed a petition for writ of administrative
mandamus in August 2012. Dancler alleged the Civil Service
Commission decision sustaining his discharge was “invalid
because the [Commission] has proceeded without or in excess of
jurisdiction and/or there was not a fair proceeding, the decision is
not supported by the findings, and/or the findings are not
supported by the weight of the evidence.” After holding a
hearing, the superior court entered judgment denying the
petition. Dancler appealed. On August 19, 2014, Division Four
of this Court affirmed the denial of Dancler’s petition for writ of




                                 3
mandate. (Dancler v. Los Angeles Civil Service Commission (Aug.
19, 2014, B250164) [nonpub. opn.].) The Court found substantial
evidence supported the finding that Dancler committed
misconduct and found the City did not abuse its discretion by
terminating Dancler’s employment.
       While his appeal was pending, Dancler filed a second
lawsuit in superior court against the City, alleging a single cause
of action for wrongful termination. In that action Dancler alleged
“[t]he City terminated [his employment] without legal, or other,
justification in violation of public policy against racial
discrimination, among other things, and the statutory prohibition
against retaliatory discharge.” After the Court of Appeal decision
affirming the denial of his petition for writ of mandate became
final, Dancler filed a request for dismissal without prejudice of
his wrongful termination lawsuit, and the trial court dismissed
the case.

      C.     Dancler’s Government Claims and Current Lawsuit
      On June 17, 2019, Dancler filed a complaint with the
Department of Fair Employment and Housing (DFEH). In that
complaint Dancler asserted he experienced discrimination and
harassment by being terminated from his employment with the
City.
      On August 26, 2019, Dancler filed a government claim for
damages with the City alleging that because the authorization
form for discharge is missing from his personnel file, he was not
properly “Skellied” and “[t]he statue (sic) of limitations clock has
never started, therefore I am still a city employee.” The City
denied Dancler’s government claim as untimely because he did




                                  4
not present his claim within six months of the incident. The City
advised Dancler he could apply for leave to present a late claim.
       On October 25, 2019, Dancler filed a second government
claim reiterating the allegations in his August 26, 2019 claim and
asserted that his August 26, 2019 claim “was not processed.”
The City denied Dancler’s second government claim on
December 6, 2019, and explained that the Court of Appeal’s
decision affirming the denial of his petition for writ of mandate
and sustaining his termination was a final decision. The City
again informed Dancler that he could apply for leave to present a
late claim.
       On January 7, 2020, Dancler filed a third government
claim for damages and an application for leave to present a late
claim. The City denied Dancler’s application for leave to present
a late claim on January 24, 2020.
       On July 6, 2020, Dancler filed the lawsuit underlying this
appeal, initially alleging one cause of action for fraudulent
discharge against the City and LADOT. The City filed a
demurrer. On September 9, 2020, Dancler filed his first amended
complaint for fraud, wrongful termination, and breach of implied
contract. The City filed a demurrer to the first amended
complaint, and the trial court sustained the demurrer with leave
to amend.
       On November 24, 2020, Dancler filed his operative second
amended complaint alleging causes of action for (1) fraud, (2)
breach of contract and (3) gross negligence against the City,
LADOT, and three additional LADOT employees: Jaime De La
Vega (then the General Manager of LADOT), James Abalos and
Don Harahill. Dancler alleged LADOT did not properly complete
paperwork regarding his termination, which denied him due




                                5
process and rendered his termination invalid. Dancler sought
reinstatement, back pay, funding to remove the video from the
internet, administrative leave with pay until the video was
removed, attorney fees and $5,000,000 in punitive damages.
      The City filed a demurrer to the second amended
complaint. The trial court sustained the demurrer without leave
to amend, struck the newly added individual defendants from the
complaint and entered judgment in favor of the City. The court
concluded that Dancler’s government claims were not timely
presented, his claims were time-barred because the statute of
limitations began running when Dancler was terminated, and his
claims were barred under principles of claim preclusion and issue
preclusion.
      This appeal followed.

                          DISCUSSION

       A.     Standard of Review
       A demurrer tests the legal sufficiency of the factual
allegations in a complaint. (Marina Pacific Hotel & Suites, LLC
v. Fireman’s Fund Insurance Company (2022) 81 Cal.App.5th 96.)
We independently review the superior court’s ruling on a
demurrer and determine de novo whether the complaint alleges
facts sufficient to state a cause of action or discloses a complete
defense. (Mathews v. Becerra (2019) 8 Cal.5th 756, 768; T.H. v.
Novartis Pharmaceuticals Corp. (2017) 4 Cal.5th 145, 162.) We
assume the truth of the properly pleaded factual allegations and
facts that can reasonably be inferred from those expressly
pleaded. (Evans v. City of Berkeley (2006) 38 Cal.4th 1, 20;
accord, Centinela Freeman Emergency Medical Associates v.




                                 6
Health Net of California, Inc. (2016) 1 Cal.5th 994, 1010;
Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074, 1081
(Schifando).) We are not, however, required to accept the truth of
the factual or legal conclusions pleaded in the complaint.
(Mathews, at p. 768; Centinela Freeman, at p. 1010; Zelig v.
County of Los Angeles (2002) 27 Cal.4th 1112, 1126.)
       Leave to amend is reviewed for abuse of discretion.
(Schifando, supra, 31 Cal.4th at p. 1081 [explaining it is an abuse
of discretion to deny leave to amend if there is a reasonable
possibility a plaintiff could cure the defect with an amendment].)
“The burden of proving such reasonable probability [that an
amendment will cure the defect] is squarely on the plaintiff.”
(Blank v. Kirwan (1985) 39 Cal.3d 311, 318.)

      B.     Dancler’s Claims of Procedural Impropriety Are
             Barred By Issue Preclusion
       Dancler contends the superior court erred in sustaining the
City’s demurrer without leave to amend because he was not
properly terminated under the LADOT Manual of Policies and
Procedures (Manual) and union Memorandum of Understanding
(MOU). From that premise he argues his causes of action never
accrued, his termination was never properly adjudicated and res
judicata and collateral estoppel (i.e., claim preclusion and issue
preclusion) do not apply.
       Specifically, Dancler alleges his discharge was procedurally
improper because no “bureau head” signed a Notice of Discharge,
Suspension or Probationary Termination (Form 77) in
conjunction with his termination. Rather, he was given a Form
77 signed on July 11, 2018 by LADOT’s then-General Manager
Jaime De La Vega. Dancler claims De La Vega lacked the




                                 7
authority to sign the form authorizing his termination. Dancler
also alleges that he did not receive proper paperwork for a Skelly
hearing in violation of the Manual and the MOU.
       Each of Dancler’s causes of action is based on these alleged
procedural improprieties. In his first cause of action for fraud
(brought against De La Vega, Harrahill and Abalos, but not the
City or LADOT), Dancler alleges that the Form 77 should have
been signed by the bureau head of Parking Enforcement, Chief
Jimmy Price, instead of De La Vega. Dancler also contends that
his disciplinary package did not include an unsigned Form 77
outlining the charges against him, in violation of the Manual and
MOU, an argument he previously made in his mandamus
proceedings. Dancler’s breach of contract cause of action alleges
the City violated the procedures set forth in the Manual and the
MOU concerning the required paperwork that must accompany
the notice of termination. And in the third cause of action for
gross negligence, Dancler alleges the City and LADOT committed
gross negligence by upholding the findings of misconduct and
termination despite knowing his termination was improper given
the alleged problems with the paperwork and the termination
procedure. According to Dancler, a bureau head did not properly
submit Form 77 to initiate the pre-discipline process, Abalos did
not have authority to chair the Skelly hearing and De La Vega
did not have authority to approve Dancler’s discharge.
       To the extent Dancler argues he was wrongfully terminated
due to these alleged irregularities, issue preclusion applies.
(Murray v. Alaska Airlines, Inc. (2010) 50 Cal.4th 860, 867 [“It is
settled that the doctrine of collateral estoppel or issue preclusion
is applicable to final decisions of administrative agencies acting
in a judicial or quasi-judicial capacity.”].) Dancler raised or could




                                  8
have raised his allegations of irregularities (in his disciplinary
paperwork and in the Skelly proceedings) in the previous
administrative and mandamus proceedings, which were
conclusive on the issue of whether he was wrongfully terminated.
Issue preclusion, previously referred to as collateral estoppel,
“prevents ‘relitigation of previously decided issues.’” (Samara v.
Matar (2018) 5 Cal.5th 322, 327; accord, Grande v. Eisenhower
Medical Center (2022) 13 Cal.5th 313, 323 [“issue preclusion
prevents relitigation of specific issues”]; Lucido v. Superior Court
(1990) 51 Cal.3d 335, 341 [issue preclusion bars “relitigation of
issues argued and decided in prior proceedings”].) Issue
preclusion “applies only ‘(1) after final adjudication (2) of an
identical issue (3) actually litigated and necessarily decided in
the first suit and (4) asserted against one who was a party in the
first suit or one in privity with that party.’” (Samara, 5 Cal.5th
at p. 327.)
       In the mandamus proceeding, Dancler alleged his
termination was invalid because the City acted “in excess of
jurisdiction and/or there was not a fair proceeding . . . .” He
specifically argued that he was not given due process because he
was not provided with an unsigned Form 77 outlining actual
charges in his disciplinary paperwork for his Skelly hearing. In
the instant lawsuit, Dancler likewise alleges he was “denied his
due process” during the termination proceedings and “was not
served with the proper paperwork to indicate a Skelly hearing”
because he did not receive the unsigned copy of Form 77. Dancler
alleges that because the authorization form for discharge was not
in his personnel file, “[u]nder the guidelines of the [Manual] I
have not been terminated.” Each of these issues was either
actually or necessarily decided by the mandamus proceeding.




                                 9
       Dancler claims that it was not until September 6, 2018,
that he first looked at his personnel file and discovered that a
“non-bureau head” signed his Form 77 in alleged violation of the
Manual; he claims he newly raised this allegation in this lawsuit.
However, to the extent Dancler raises new alleged irregularities
that he did not previously litigate, he is precluded from litigating
them in this proceeding because he could have or should have
raised those irregularities in the mandamus proceeding.1
       The fact that Dancler did not previously raise these issues
“does not defeat the application of collateral estoppel. A party
cannot circumvent the doctrine simply by cherry-picking which
facts and theories to raise at his administrative hearing and
which to reserve for a civil lawsuit, if all speak to the same
issue—which in this case was the wrongfulness of [plaintiff’s]
discharge—and if the party has a full and fair opportunity to
present all those facts for determination. . . .” (Basurto v.
Imperial Irrigation Dist. (2012) 211 Cal.App.4th 866, 888; see
Takahashi v. Board of Education (1988) 202 Cal.App.3d 1464,
1482 [“Since it has been finally determined through the writ
procedure and through the appellate procedure that the district
was entitled to dismiss plaintiff on the basis of incompetence,
that judgment is binding as to all issues regarding that
termination that were raised or could have been raised.”].) Here,
Dancler cannot “relitigate the adjudicated issue in [the current]
proceeding; that his discharge was not wrongful.” (Castillo v.


1     Dancler does not contend the City unfairly prevented him
from examining his personnel file. He also does not argue that
the City obfuscated the facts surrounding these events such that
even if he or his attorney had timely examined his personnel
folder he would have been unable to ascertain what had occurred.




                                 10
City of Los Angeles (2001) 92 Cal.App.4th 477, 486.) The trial
court did not err in sustaining the demurrer on these grounds,
and properly exercised its discretion in refusing to provide
Dancler with another opportunity to amend the complaint.

        C.    Dancler’s Claims Are Time-barred
        Dancler’s tort claims are also time-barred because the City
terminated his employment in 2011, and the decision became
final in 2012. In order for a plaintiff to assert personal injury
claims in tort against a public entity for money or damages, a
plaintiff must present a government claim to the public entity
“not later than six months after the accrual of the cause of
action.” (Gov. Code, §§ 905, 911.2, subd. (a).) “The accrual date
for presenting a government tort claim is determined by the rules
applicable to determining when any ordinary cause of action
accrues.” (Gov. Code, § 901.) If the government claim is not filed
within the six-month limit, the claimant may apply for leave to
file a late claim “within a reasonable time not to exceed one year
after the accrual of the cause of action and shall state the reason
for the delay in presenting the claim.” (Gov. Code, § 911.4, subd.
(a); Munoz v. State of California (1995) 33 Cal.App.4th 1767,
1778 [“Filing a late-claim application within one year after the
accrual of a cause of action is a jurisdictional prerequisite to a
claim-relief petition.”].)
        Dancler first filed a government claim on August 26, 2019,
seven years after his termination became final and five years
after the Court of Appeal affirmed the trial court’s denial of his
petition for writ of mandate. His right to bring a cause of action
based on wrongful termination accrued when the City terminated
his employment in 2011 and the decision became final on May 10,




                                11
2012, when the Civil Service Commission adopted the
recommendation to terminate Dancler. Dancler’s government
claim was untimely because he made the claim more than six
months after his cause of action accrued. (See Norgart v. Upjohn
(1999) 21 Cal.4th 383, 387 [“The general rule for defining the
accrual of a cause of action sets the date as the time ‘when, under
the substantive law, the wrongful act is done’ or the wrongful
result occurs, and the consequent ‘liability arises.’”].) Dancler’s
application on January 7, 2020, for leave to present a late
government claim was likewise untimely because it was more
than a year after his cause of action accrued. (Gov. Code, § 911.4,
subd. (a).)
       Dancler also failed to file each of his claims within the
applicable statute of limitations for each cause of action. A cause
of action for breach of written contract must be filed within four
years of the alleged breach. (Code Civ. Proc., § 337, subd. (a).) A
cause of action for fraud must be filed within three years of the
discovery of the facts constituting the fraud. (Code Civ. Proc.,
§ 338, subd. (d).) A cause of action for negligence must be filed
within two years of the injury. (Code Civ. Proc., § 331.5; see Prue
v. Brady Co./San Diego, Inc. (2015) 242 Cal.App.4th 1367
[common law tort claims for wrongful termination are subject to
the two-year statute of limitations under Code of Civil Procedure
section 335.1].) Dancler’s underlying breach of contract, fraud,
and negligence claims are untimely because he filed on July 6,
2020, more than eight years after his termination became final.
       Dancler alleges he did not discover the alleged problems
with his paperwork prior to August 2018 because he did not have
the Manual and MOU in his possession until then, and he argues
the statute of limitations was therefore tolled under the delayed




                                12
discovery rule. Under the delayed discovery doctrine, a cause of
action does not accrue until the plaintiff discovers, or has reason
to discover, the cause of action. (Fox v. Ethicon Endo–Surgery,
Inc. (2005) 35 Cal.4th 797, 807 (Fox); see Royal Thrift & Loan Co.
v. County Escrow, Inc. (2004) 123 Cal.App.4th 24, 43 [“the
delayed discovery rule [is] incorporated into the three-year
statute of limitations for fraud claims (Code Civ. Proc., § 338,
subd. (d))”].) “A plaintiff has reason to discover a cause of action
when he or she has reason to at least suspect a factual basis for
its elements. Suspicion of one or more of the elements, coupled
with knowledge of any remaining elements, will generally trigger
the applicable limitations period. This refers to the ‘generic’
elements of wrongdoing, causation, and harm and does not
require a hypertechnical approach. Instead, ‘we look to whether
the plaintiffs have reason to at least suspect that a type of
wrongdoing has injured them.’” (S.M. v. Los Angeles Unified
School Dist. (2010) 184 Cal.App.4th 712, 717.) “A plaintiff need
not be aware of the specific ‘facts’ necessary to establish the
claim; that is a process contemplated by pretrial discovery. Once
the plaintiff has a suspicion of wrongdoing, and therefore an
incentive to sue, she must decide whether to file suit or sit on her
rights. So long as a suspicion exists, it is clear that the plaintiff
must go find the facts; she cannot wait for the facts to find her.”
(Jolly v. Eli Lilly & Co. (1988) 44 Cal.3d 1103, 1110; accord,
Stella v. Asset Management Consultants, Inc. (2017) 8
Cal.App.5th 181, 192.)
       The delayed discovery doctrine does not apply because
Dancler’s causes of action accrued at the latest on May 10, 2012,
when his termination became final. Dancler has made no claim
suggesting he could not have discovered the Manual and MOU




                                 13
provisions or the alleged improprieties with the paperwork or
procedures surrounding his termination had he exercised
reasonable diligence. (See Fox, supra, 35 Cal.4th at p. 815 [“[a]
plaintiff seeking to utilize the discovery rule must plead facts to
show his or her inability to have discovered the necessary
information earlier despite reasonable diligence”].

                          DISPOSITION

      The judgment of the trial court is affirmed.




                                      WISE, J.



We concur:




      PERLUSS, P. J.




      SEGAL, J.




     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 14